DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2022 has been entered.
 	Claim 1 is currently amended.  Claims 1 and 3-7 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0268601, hereinafter Paulsen in view of U.S. Pre-Grant Publication No. 2012/0328942, hereinafter Thomas-Alyea, U.S. Pre-Grant Publication No. 2016/0149204, hereinafter Schumann, U.S. Pre-Grant Publication No. 2014/0377659, hereinafter Oljaca and U.S. Patent No. 5,902,699, hereinafter Cocciantelli. 
Regarding claim 1, Paulsen teaches a cathode active material. The cathode active material includes a core (“matrix”) comprising a lithium-cobalt doped (“bulk-doped”) with aluminum (paragraph [0010]).
A surface (“coating”) layer on the surface of the core (“matrix”) includes a cubic phase oxide having a crystal structure with a Fd-3mS space group (paragraph [0010]) – this is a spinel crystal structure. The cubic phase oxide includes one or more of the dopants Mg, Ti, Zr, Y, Na, Cu or Fe (paragraphs [0010, 0013, 0043]). The surface (“coating”) layer includes O, Li, Co and the dopants Mg, Ti, Zr, Y, Na, Cu or Fe (paragraph [0043]).
Paulsen teaches in an example that the cathode active material has a specific surface area of 0.20 m2/g (2000 cm2/g) (paragraph [0145]).
Applicant attributes the claimed active specific surface area range to particle size, the presence of the spinel phase in the surface (“coating layer”) and the dopants present in the surface (“coating layer”) (see instant specification, p. 15, last paragraph, and table 1). 
Paulsen’s structure meets each of these requirements and is therefore expected to at least be capable of an active specific surface area in the claimed range.
Paulsen does not report the value of the active specific surface area of his material.
The importance of the electrochemically active surface area within a material is understood in the art. Moreover, it is known that porosity, particle size, binder and electrolyte access affect the electrochemically active surface area – see, e.g. Thomas-Alyea (paragraph [0103]), Schumann (paragraph [0043]), Ojaca (paragraph [0177]) and Cocciantelli (col. 1, lines 25-32).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to optimize the electrochemically active surface area of Paulsen’s material for the purpose of optimizing the performance of the battery. Given that Paulsen’s material meets all of the claimed limitations and satisfies the key characteristics identified by applicant as causing the claimed active specific surface area, it is expected that an optimization of its electrochemically active surface area would result at least in an overlapping range of active specific surface area.
	Regarding claim 3, Paulsen teaches that there may be more than one dopant in the surface (“coating”) layer (paragraph [0043]).
Regarding claim 4, Paulsen teaches that the dopant in the core (“matrix”) is Al and the dopant in the surface (“coating”) layer is at least one of Mg, Ti, Zr, Y, Na, Cu or Fe (paragraphs [0010, 0043]).
Regarding claim 5, Paulsen teaches that the surface layer may contain Mg dopant present at a molar ratio of φ/1-φ relative to Co, where φ is less than or equal to 1 (paragraph [0043]).
Paulsen's optimum range overlaps the instant application's optimum range of 0.1% to 2%.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Paulsen discloses the claimed invention except for the exact optimum range for the mole percentage of dopant in the surface layer relative to cobalt in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Paulsen teaches that the molar ratio of the dopant aluminum to cobalt is a/1-a, with a less than or equal to 0.05 (paragraph [0010]).
This is equivalent to saying that the dopant is present up to 5% by mole relative to cobalt.
In a specific example, Paulsen teaches a 1 mol% aluminum substitution on cobalt sites (paragraph [0081]).
Regarding claim 7, Paulsen teaches that the cathode active material particles have a typical particle size (D50) of at least 5 µm (paragraph [0048]).
Paulsen's optimum range overlaps the instant application's optimum range of 3 µm to 11 µm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Paulsen discloses the claimed invention except for the exact optimum range of the D50 particle diameter in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed on 19 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that Paulsen teaches a core substantially free of dopants and points to paragraph [0068-0070].
However, a review of the cited section reveals that Paulsen in fact reports that the core is “substantially free from dopants such as Mg2+, Ti3+ or Ti4+” – not that it is free of all dopants. In fact, Paulsen says that the core includes Al3+, which is in agreement with Paulsen’s paragraph [0010] describing the core as including Li, Co and Al dopant.
Applicant is welcome to claim structural limitations of the instantly disclosed material which would distinguish over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724